USDC IN/ND case 3:19-cv-00896-PPS-MGG document 18 filed 03/25/21 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 BORISLAV CUCKOVIC,

               Petitioner,

                     v.                           CAUSE NO. 3:19-CV-896-PPS-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Borislav Cuckovic, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (WCU-19-5-287) at the Westville Correctional Unit

in which a disciplinary hearing officer (DHO) found him guilty of aiding and abetting

another inmate in possessing unauthorized items in violation of Indiana Department of

Correction Offenses 215 and 240. Following a disciplinary hearing, he was sanctioned

with a loss of ninety days earned credit time and a demotion in credit class.

       In the petition, Cuckovic argues that he is entitled to habeas relief because the

administrative record included denials from himself and another inmate and thus

lacked sufficient evidence to support a finding of guilt.

       [T]he findings of a prison disciplinary board [need only] have the support
       of some evidence in the record. This is a lenient standard, requiring no
       more than a modicum of evidence. Even meager proof will suffice, so long
       as the record is not so devoid of evidence that the findings of the
       disciplinary board were without support or otherwise arbitrary. Although
       some evidence is not much, it still must point to the accused’s guilt. It is
       not our province to assess the comparative weight of the evidence
       underlying the disciplinary board’s decision.
USDC IN/ND case 3:19-cv-00896-PPS-MGG document 18 filed 03/25/21 page 2 of 4


Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (internal citations and quotations

omitted). A conduct report, by itself, is sufficient to satisfy the “some evidence”

standard. See McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (stating that a

disciplinary “report alone provides ‘some evidence’ for the CAB’s decision.”).

“Ascertaining whether this standard is satisfied does not require examination of the

entire record, independent assessment of the credibility of witnesses, or weighing of the

evidence.” Superintendent v. Hill, 472 U.S. 445, 455 (1985). “Instead, the relevant question

is whether there is any evidence in the record that could support the conclusion reached

by the disciplinary board.” Id. at 455-56.

       The administrative record includes a conduct report which states that

immediately following the search of an offender’s cell where a razor blade and

sharpened dental flosser were found, Cuckovic voluntarily approached a correctional

officer and admitted to giving another inmate food and coffee, but not a “razor blade or

sharpened dental flosser.” ECF 11-1. The correctional officer found this statement

suspicious because no correctional staff had informed Cuckovic that such items had

been found on the other offender. This report suggests that Cuckovic knew about the

razorblade and sharpened dental flosser because he had provided them and thus

constitute “some evidence” that Cuckovic aided another inmate in obtaining

unauthorized items. While the record also contains written denials from Cuckovic and

the receiving inmate, the hearing officer was not required to credit these denials.

Therefore, the claim that the hearing officer lacked sufficient evidence for a finding of

guilt is not a basis for habeas relief.


                                             2
USDC IN/ND case 3:19-cv-00896-PPS-MGG document 18 filed 03/25/21 page 3 of 4


       In his traverse, Cuckovic argues that the conduct report was too vague for him to

adequately prepare a defense. He contends that the report does not directly accuse him

of delivering the razorblade and sharpened dental flosser. To satisfy procedural due

process, “written notice of the charges must be given to the disciplinary-action

defendant in order to inform him of the charges and to enable him to marshal the facts

and prepare a defense.” Wolff v. McDonnell, 418 U.S. 539, 564 (1974). The conduct report

charges Cuckovic with “Unauthorized possession/Aiding and Abetting” and states:

       On May 24, 2019, approximately 8:40 p.m., [Cuckovic] admitted to giving
       Offender Fox food and coffee. [Cuckovic] stated he did not give Offender
       Fox a razorblade or sharpened dental flosser. No staff mentioned finding a
       razorblade or sharpened dental flosser to [Cuckovic].

While the conduct report could have been more direct, it adequately conveys the

accusation that Cuckovic delivered a razorblade, sharpened dental flosser, food, and

coffee to another inmate. Further, Cuckovic’s statements at the screening stage, the

hearing, and on administrative appeal demonstrate his understanding of the charge.

ECF 11-4; ECF 11-7; ECF 11-8. For example, at screening, Cuckovic requested a

statement from the other inmate and he denied ever trafficking a razor blade to him.

ECF11-2; ECF 11-4. The other inmate also understood the charge, providing a statement

that “[Cuckovic] didn’t give me the razor or flosser. He didn’t give me the food.” ECF

11-5. Therefore, the claim that he did not receive adequate notice of the charges is not a

basis for habeas relief.

       Because Cuckovic has not asserted a valid claim for habeas relief, the habeas

petition is denied. If Cuckovic wants to appeal this decision, he does not need a



                                             3
USDC IN/ND case 3:19-cv-00896-PPS-MGG document 18 filed 03/25/21 page 4 of 4


certificate of appealability because he is challenging a prison disciplinary proceeding.

Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in

forma pauperis on appeal because I find pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment and close this case; and

       (3) DENIES Borislav Cuckovic leave to proceed in forma pauperis on appeal.

       SO ORDERED on March 25, 2021.

                                                 s/ Philip P. Simon
                                                 PHILIP P. SIMON, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             4
